UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1076


ABEL RUBIO DELGADILLO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 2, 2011         Decided:   September 13, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia,
for Petitioner.   Tony West, Assistant Attorney General, Thomas
B. Fatouros, Senior Litigation Counsel, Jeffrey R. Meyer, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Abel Rubio Delgadillo petitions for review of an order

of   the    Board       of   Immigration       Appeals    denying      his    motion   for

reconsideration and his motion to reopen.                       Delgadillo’s request

for cancellation of removal under 8 U.S.C. § 1229b(b)(1) (2006)

was denied because he failed to show that his removal would

result in “exceptional and extremely unusual hardship” to his

two United States citizen children.                      We deny the petition for

review.

                Under    8   U.S.C.    §   1252(a)(2)(B)(i)         (2006),        entitled

“Denials        of    discretionary        relief,”       “no     court      shall     have

jurisdiction to review any judgment regarding the granting of

relief     under        section   .   .    .    1229b,”    which       is    the   section

governing cancellation of removal.                    See Obioha v. Gonzales, 431

F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the

gatekeeper           provision    [of       §       1252(a)(2)(B)(i)]          bars     our

jurisdiction to review a decision of the BIA to actually deny a

petition for cancellation of removal or the other enumerated

forms      of    discretionary        relief.”).          “[A]n     ‘exceptional        and

extremely        unusual      hardship’        determination      is    a     subjective,

discretionary judgment that has been carved out of appellate

jurisdiction.”            Romero-Torres v. Ashcroft, 327 F.3d 887, 888

(9th Cir. 2003).              Indeed, this court has concluded that the

issue of hardship is committed to agency discretion and thus is

                                                2
not subject to appellate review.                    Okpa v. INS, 266 F.3d 313, 317

(4th Cir. 2001).

              Likewise,        this   court        lacks    jurisdiction,        except   as

noted in      8    U.S.C.     §    1252(a)(2)(D),          to    review      orders   denying

motions to reconsider the denial of a request for cancellation

of removal.        Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006)

(“When the BIA refuses to reconsider the discretionary denial of

relief under one of the provisions enumerated in 1252(a)(2)(B) —

a decision which is not subject to review in the first place —

the court will not have jurisdiction to review that same denial

merely   because        it    is   dressed      as    a    motion       to   reconsider.”).

However, this court does have jurisdiction over constitutional

claims and questions of law.                  8 U.S.C. § 1252(a)(2)(B)(i), (D).

Jean, 435 F.3d at 480.

              Because        Delgadillo       does    not       raise   a    constitutional

claim or a question of law regarding the denial of the motion to

reconsider, we lack jurisdiction and dismiss the petition for

review from that part of the Board’s order.

              This court reviews the denial of a motion to reopen

for   abuse       of   discretion.        8    C.F.R.       §    1003.2(a)     (2011);    see

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009).                         The Board’s “denial of a

motion to reopen is reviewed with extreme deference, given that



                                               3
motions to reopen are disfavored because every delay works to

the   advantage      of     the    deportable      alien    who    wishes     merely      to

remain in the United States.”                Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                                  This

court will reverse a denial of a motion to reopen “only if it is

arbitrary, irrational, or contrary to law.”                       Mosere, 552 F.3d at

400 (internal quotation marks omitted).

              This court has recognized three independent grounds on

which   a   motion     to    reopen    removal      proceedings         may   be   denied:

“(1) the alien has not established a prima facie case for the

underlying     substantive          relief    sought;      (2)    the   alien      has   not

introduced      previously          unavailable,        material        evidence;         and

(3) where     relief        is    discretionary,      the     alien      would     not    be

entitled to the discretionary grant of relief.”                         Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).               We conclude that the Board did not abuse

its discretion finding that Delgadillo failed to establish a

prima facie case for cancellation of removal and we deny the

petition for review from that portion of the Board’s order.

              Accordingly, we dismiss in part and deny in part the

petition for review.              We dispense with oral argument because the

facts   and    legal      contentions        are   adequately      presented        in   the




                                              4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                            PETITION DISMISSED IN PART
                                                    AND DENIED IN PART




                                    5